Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
2.	Claim 20 is objected to because of the following informalities:
Claim 20 is supposed to depend on claim 17 instead of claim 20 because claim 20 refers to “the category matching degree and the occurrence probability of claim 17 not 20.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Independent claims 1, 9, an 16 recite “converting voice data to be detected into target text data…; determining whether the voice data to be detected include the target voice keyword, wherein if … it is determined that the voice data to be detected include the target voice keyword”.
it's not clear how a voice data, that is not detected yet (to be detected), is converted into target text data.  
The limitation is interpreted as - converting a detected voice data into target text data ....-.
Claims 2-8, 10-14, and 17-20 are rejected for being dependent on claims 1, 9, and 16.

	Claim Rejections - 35 USC § 101
4.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
The claimed invention is directed to converting voice data to be detected into target text data based on a preset voice recognition model; matching keyword text data corresponding to a predetermined target voice keyword with the target text data to obtain a first matching result; determining whether the voice data to be detected include the target voice keyword according to the first matching result, wherein if the first matching result indicates that the matching between the keyword text data and the target text data is successful, it is determined that the voice data to be detected include the target voice keyword. 
Under the 35 U.S.C. 101 new guidelines, the claims fall within the “Mental Processes” grouping of abstract ideas.  The claimed steps could be performed in the mind of a human, with no need for a machine. The whole process could be done by a human, using a pen and paper, converting voice data into target text; matching keyword text data corresponding to a predetermined target voice keyword with the target text data to obtain a first matching result; and determining that the voice data include the target voice keyword by comparing or matching the keyword text data and the target text data. More, the claims do not recite additional elements that integrate the judicial exception to a practical application, and amounts to significantly more than the judicial exception.  The recitation of a processor is considered as a generic computer structure that serves to perform generic computer functions that are well-understood.  Accordingly, the pending claims are directed to a non-statutory subject matter.
Dependent claims 2-8, 10-14, and 17-20 further refer and describe the process of matching data, segmenting text, calculating occurrence and interval probabilities, calculating a correlation degree values, calculating a cosine similarity, calculating products of data, calculating sum of data, determining weights coefficients, summing the weights, calculating a sentence occurrence probability, calculating first, second, and third ratio, determining words length …. The claims do not amount to significantly more than the abstract idea as they do not apply the judicial exception to a particular application.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The pending claims are directed to an abstract idea, and are not patent eligible.

Claim Rejections - 35 USC § 102
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 9, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kwon (US 20190304450).
As per claim 1, Kwon teaches converting detected voice data into target text data based on a preset voice recognition model ([0068] The keyword spotting engine may, for example, and without limitation, convert the received user's speech signal into a text and spot the keyword from the converted text); 
matching keyword text data corresponding to a predetermined target voice keyword with the target text data to obtain a first matching result ([0120], [0130], the keyword spotting engine receiving the user's speech signal may convert the user's speech signal into a text, and compare the text corresponding to the user's speech with keyword data for each domain stored in the storage 130 to obtain at least one keyword included in the speech); 
determining whether the detected voice data include the target voice keyword according to the first matching result, wherein if the first matching result indicates that the matching between the keyword text data and the target text data is successful, it is determined that the detected voice data include the target voice keyword ([0149] For example, the processor 140 may sequentially select keywords in the keyword data for each domain stored in the keyword storage 133, and search whether or not the same word as the corresponding keyword is present in the text converted from the user's speech. When the same word as the keyword is present in the text, the processor 140 may select the corresponding word as the keyword).
As per claim 9, Kwon teaches a processor; and a storage medium coupled to the processor and storing instructions for execution by the processor ([0208]- [0209]).  For the rest, system claim 9 and method claim 1 are related as apparatus and the method of using same, with each claimed element's function corresponding to the claimed method step.  Accordingly claim 9 is similarly rejected under the same rationale as applied above with respect to method claim 1. 
As per claim 16, Kwon teaches a computer readable medium ([0208]- [0209]).  The remaining steps are rejected under the same rationale as applied to the method steps of rejected claim 1. 
The prior art does not teach the subject matter of claims 2-8, 10-14, and 16-20.

Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDELALI SERROU whose telephone number is (571)272-7638. The examiner can normally be reached M-F 9 Am - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre-Louis Desir can be reached on 571-272-7799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABDELALI SERROU/Primary Examiner, Art Unit 2659